UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7644


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

HOWARD J. BEARD,

                  Defendant – Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg.     Samuel G. Wilson,
District Judge. (5:02-cr-30020-sgw-4)


Submitted:    January 13, 2009               Decided:   January 16, 2009


Before WILLIAMS,     Chief   Judge,   and   TRAXLER   and   KING,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Howard J. Beard, Appellant Pro Se.     Sharon Burnham, Assistant
United States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Howard J. Beard seeks to appeal the district court’s

order    denying         his   motion     for       reconsideration         of     the    order

granting       his        motion     for        reduction         of    sentence          under

18 U.S.C. § 3582 (2006).             In criminal cases, the defendant must

file the notice of appeal within ten days after the entry of

judgment.          Fed. R. App. P. 4(b)(1)(A); see United States v.

Alvarez, 210 F.3d 309, 310 (5th Cir. 2000) (holding that § 3582

proceeding     is     criminal      in     nature        and     ten-day    appeal       period

applies).

              The district court entered its order granting Beard’s

motion to reduce his sentence on April 21, 2008.                                  The ten-day

appeal period ordinarily would have expired on May 5, 2008.                                   See

Fed.    R.   App.    P.    26(a)(2)      (providing         “intermediate          Saturdays,

Sundays, and legal holidays” are excluded when time period is

less than eleven days).                  Beard did not file his motion for

reconsideration until July 21, 2008.

              “[T]he      Federal    Rules          of    Criminal     Procedure         do   not

specifically         provide       for     motions         for     reconsideration            and

prescribe the time in which they must be filed.”                              Nilson Van &

Storage      Co.    v.    Marsh,    755     F.2d         362,    364   (4th      Cir.    1985).

However, the Supreme Court has held that a motion for rehearing

or   reconsideration           extends     the      time    for    filing     a    notice      of

appeal in a criminal case if the motion is filed before the

                                                2
order    sought   to    be    reconsidered      becomes      final.           See   United

States v. Ibarra, 502 U.S. 1, 4 n.2 (1991) (holding that would-

be appellants who file a timely motion for reconsideration from

a   criminal    judgment      are    entitled   to    a     full    time      period   for

noticing the appeal after the motion for reconsideration has

been decided); United States v. Dieter, 429 U.S. 6, 7-8 (1976)

(same); United States v. Christy, 3 F.3d 765, 767 n.1 (4th Cir.

1993) (same).      Because Beard did not timely file the motion to

reconsider, the district court should have denied the motion as

untimely.       We therefore affirm the denial of the motion for

reconsideration        on    the    grounds   that    the    motion       was   untimely

filed.

            We dispense with oral argument because the facts and

legal    contentions        are    adequately   presented          in   the     materials

before    the   court       and    argument   would   not     aid       the   decisional

process.

                                                                                AFFIRMED




                                          3